

	

		II

		109th CONGRESS

		1st Session

		S. 1010

		IN THE SENATE OF THE UNITED STATES

		

			May 12, 2005

			Mr. Santorum (for

			 himself, Mr. Lieberman,

			 Ms. Collins, Mr. Bingaman, Mr. Nelson

			 of Nebraska, Ms. Snowe,

			 Mr. Graham, Mr.

			 Jeffords, Ms. Landrieu, and

			 Mr. Dorgan) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend title XVIII of the Social Security

		  Act to improve patient access to, and utilization of, the colorectal cancer

		  screening benefit under the Medicare Program.

	

	

		1.Short titleThis Act may be cited as the

			 Colon Cancer Screen for Life Act of

			 2005.

		2.Sense of

			 CongressIt is the sense of

			 Congress that—

			(1)colorectal cancer screening tests (as

			 defined in section 1861(pp)(1) of the Social

			 Security Act (42 U.S.C. 1395x(pp)(1)) covered under the medicare

			 program have been severely underutilized, with the Comptroller General of the

			 United States reporting in 2000 that since coverage of such tests was

			 implemented, the percentage of beneficiaries under the medicare program

			 receiving either a screening or a diagnostic colonoscopy has increased by only

			 1 percent;

			(2)in recognition of the need to improve rates

			 of colorectal cancer screening in the medicare program, Congress enacted

			 provisions in the Medicare Prescription Drug, Improvement, and Modernization

			 Act of 2003 to require physicians to provide a referral for colorectal cancer

			 screening as part of the new initial preventive physical examination, beginning

			 January 1, 2005;

			(3)the Centers for Medicare & Medicaid

			 Services should encourage health care providers to use more effective screening

			 and diagnostic health care technologies in the area of colorectal cancer

			 screening;

			(4)in recent years, the Centers for Medicare

			 & Medicaid Services has subjected colorectal cancer screening tests to some

			 of the largest reimbursement reductions under the medicare program;

			(5)unlike other preventive screening tests

			 covered under the medicare program, health care providers must consult with

			 beneficiaries prior to furnishing a screening colonoscopy in order to—

				(A)ascertain the medical and family history of

			 the beneficiary; and

				(B)inform the beneficiary of preparatory steps

			 that must be taken prior to the procedure; and

				(6)reimbursement under the medicare program is

			 not currently available for the consultations described in paragraph (5)

			 despite the fact that reimbursement is provided under such program for similar

			 consultations prior to a diagnostic colonoscopy.

			3.Increase in part

			 B reimbursement for colorectal cancer

			 screening and diagnostic tests

			(a)In

			 generalSection 1834(d) of

			 the Social Security Act (42 U.S.C.

			 1395m(d)) is amended by adding at the end the following new paragraph:

				

					(4)Enhanced part

				B payment for colorectal cancer screening and

				diagnostic tests

						(A)Nonfacility

				ratesNotwithstanding

				paragraphs (2)(A) and (3)(A), the Secretary shall establish national minimum

				payment amounts for CPT codes 45378, 45380, and 45385, and HCPCS codes G0105

				and GO121 for items and services furnished on or after January 1, 2006, which

				reflect a 10-percent increase above the relative value units in effect as the

				nonfacility rates for such codes on December 31, 2005, with such revised

				payment level to apply to items and services performed in a nonfacility

				setting.

						(B)Facility

				ratesNotwithstanding

				paragraphs (2)(A) and (3)(A), the Secretary shall establish national minimum

				payment amounts for CPT codes 45378, 45380, and 45385, and HCPCS codes G0105

				and GO121 for items and services furnished on or after January 1, 2006, which

				reflect a 30-percent increase above the relative value units in effect as the

				facility rates for such codes on December 31, 2005, with such revised payment

				level to apply to items and services performed in a facility setting.

						(C)Annual

				adjustmentsIn the case of

				items and services furnished on or after January 1, 2006, the payment rates

				described in subparagraphs (A) and (B) shall, subject to the minimum payment

				amounts established in such subparagraphs, be adjusted annually as provided in

				section

				1848.

						.

			(b)No effect on

			 HOPD paymentsThe Secretary

			 of Health and Human Services shall not take into account the provisions of

			 section 1834(d)(4) of the Social Security

			 Act, as added by subsection (a), in determining the amount of

			 payment for any covered OPD service under the prospective payment system for

			 hospitals outpatient department services under section 1833(t) of such Act (42

			 U.S.C. 1395l(t)).

			4.Medicare coverage of

			 office visit or consultation prior to a screening colonoscopy or in conjunction

			 with a beneficiary’s decision to obtain such a screening

			(a)CoverageSection 1861(s)(2) of the

			 Social Security Act (42 U.S.C.

			 1395x(s)(2)) is amended—

				(1)in subparagraph (Y), by striking

			 and at the end;

				(2)in subparagraph (Z), by inserting

			 and at the end; and

				(3)by adding at the end the following new

			 subparagraph:

					

						(AA)an outpatient office visit or consultation

				for the purpose of beneficiary education, assuring selection of the proper

				screening test, and securing information relating to the procedure and sedation

				of the beneficiary, prior to a colorectal cancer screening test consisting of a

				screening colonoscopy or in conjunction with the beneficiary’s decision to

				obtain such a screening, regardless of whether such screening is medically

				indicated with respect to the

				beneficiary;

						.

				(b)Payment

				(1)In

			 generalSection 1833(a)(1) of

			 the Social Security Act (42 U.S.C.

			 1395l(a)(1)) is amended—

					(A)by striking and before

			 (V); and

					(B)by inserting before the semicolon at the

			 end the following: , and (W) with respect to an outpatient office visit

			 or consultation under section 1861(s)(2)(AA), the amounts paid shall be 80

			 percent of the lesser of the actual charge or the amount established under

			 section 1848.

					(2)Payment under

			 physician fee scheduleSection 1848(j)(3) of the

			 Social Security Act (42 U.S.C.

			 1395w–4(j)(3)) is amended by inserting (2)(AA), after

			 (2)(W),.

				(3)Requirement for

			 establishment of payment amount under physician fee scheduleSection 1834(d) of the

			 Social Security Act (42 U.S.C.

			 1395m(d)), as amended by section 3, is amended by adding at the end the

			 following new paragraph:

					

						(5)Payment for

				outpatient office visit or consultation prior to screening

				colonoscopyWith respect to

				an outpatient office visit or consultation under section 1861(s)(2)(AA),

				payment under section 1848 shall be consistent with the payment amounts for CPT

				codes 99203 and

				99243.

						.

				(c)Effective

			 dateThe amendments made by

			 this section shall apply to items and services provided on or after January 1,

			 2006.

			5.Waiver of deductible

			 for colorectal cancer screening tests

			(a)In

			 generalThe first sentence of

			 section 1833(b) of the Social Security

			 Act (42 U.S.C. 1395l(b)) is amended—

				(1)by striking and before

			 (6); and

				(2)by inserting before the period at the end

			 the following: , and (7) such deductible shall not apply with respect to

			 colorectal cancer screening tests (as described in section

			 1861(pp)(1)).

				(b)Conforming

			 amendmentsParagraphs

			 (2)(C)(ii) and (3)(C)(ii) of section 1834(d) of the

			 Social Security Act (42 U.S.C.

			 1395m(d)) are each amended—

				(1)by striking deductible and in the

			 heading; and

				(2)in subclause (I), by striking

			 deductible or each place it appears.

				(c)Effective

			 dateThe amendments made by

			 this section shall apply to items and services furnished on or after January 1,

			 2006.

			

